Citation Nr: 1214530	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  04-40 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back injury, to include arthritis, and to include as due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and a county service officer


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for residuals of a back injury.  This case has been before the Board in September 2008 and again in December 2010, and was remanded on each occasion for additional development of the record.  

In its December 2010 decision, the Board denied the Veteran's claims for service connection for residuals of a left shoulder injury; peripheral neuropathy, due to herbicide exposure; essential tremors, due to herbicide exposure; and for bilateral carpal tunnel syndrome, due to herbicide exposure.  This decision, accordingly, is limited to the issue set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for residuals of a back injury, to include arthritis.  In an informal hearing presentation dated February 2012, the Veteran's representative argued the Veteran's back disability was caused or aggravated by his service-connected post-traumatic stress disorder (PTSD).  An article was submitted which stated studies show people with PTSD are more likely to experience physical health problems, including arthritis and pain.  The Board observes that the issue of service connection on a secondary basis is inextricably intertwined with the issue on appeal, but has not been adjudicated by the RO.  Procedural due process requires such prior to appellate consideration.

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2011).

Although a letter complying with the notification requirements of the Veterans Claims Assistance Act was sent to the Veteran regarding the claim for service connection for residuals of a back injury on a direct-incurrence basis, no such letter has been sent addressing this claim for service connection on the basis of being secondary to service-connected disability.

In its December 2010 remand, the Board noted the Veteran was seen for back trouble in 1971, and directed a VA examination to determine the etiology of his back disability.  

Following the December 2010 VA examination, the examiner opined it was less likely than not that the Veteran's degenerative joint disease of the lumbar spine was related to service.  She indicated that the report of medical history at the time the Veteran entered service reflected the Veteran reported back trouble and painful joints.  She stated the only other reference in the service treatment records to the back was a rash in 1971.  This premise, however, is not true.  A sick slip dated August 1971 reflects the Veteran had back trouble.  In addition, as noted in the Board's remand, the Veteran complained of back trouble in September 1971.  No findings were listed, and there is no indication of any treatment that was provided on either occasion.  There was no indication of any back pathology on the separation examination in November 1971.  Thus, the examiner's assumption that the Veteran was not seen during service for back problems other than a rash is erroneous.  

Under the circumstances, the Board believes additional development of the record is necessary.  The Board regrets any additional delay that will ensue.  

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for residuals of a back injury, to include arthritis, on the basis of being secondary to service-connected disability, under the provisions of 38 C.F.R. § 3.310, to include on the basis of aggravation of the back disability by service-connected PTSD.

2.  Send the Veteran's claims folder to the examiner who conducted the December 2010 VA examination.  The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that any current back disability is related to the back trouble for which the Veteran was seen in service.  The examiner is also requested to provide an opinion concerning whether it is at least as likely as not that the Veteran's service-connected PTSD caused or aggravated (permanently worsened the underlying disorder beyond its normal course) his back disability.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  If the examiner who conducted the December 2010 VA examination is not available, schedule a VA examination of the spine and request the examiner respond to the questions set forth above.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


